Citation Nr: 0434075	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code. 


[The issues of entitlement to service connection for 
sinusitis, and evaluation of initial ratings for allergic 
rhinitis, pseudofolliculitis barbae, bilateral athletes foot, 
and favorable ankylosis of the right ring finger and little 
finger are the subject of a separate decision.]  


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to March 
2001.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 determination of the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Employment (VR&E) division of the Regional Office (RO) in 
Nashville, Tennessee.   


FINDINGS OF FACT

1.  Service connection is in effect for allergic rhinitis, 
rated as 10 percent disabling; pseudofolliculitis barbae, 
rated as 10 percent disabling; favorable ankylosis of the 
right ring finger and little finger, rated as 10 percent 
disabling; and bilateral athletes foot, rated as 0 percent 
disabling.  The service-connected disabilities have a 
combined rating of 30 percent.  

2.  The veteran is not in need of rehabilitation to overcome 
an employment handicap.

3.  The veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes and 
interests is not impaired as a result of service-connected 
disability. 


CONCLUSION OF LAW

The criteria for entitlement to a program of vocational 
rehabilitation training in accordance with the provisions of 
Title 38, United States Code, Chapter 31, have not been met.  
38 U.S.C.A. §§ 3101, 3102, 5107 (West 2002); 38 C.F.R. §§ 
21.40, 21.51 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

However, VCAA is inapplicable to claims such as the one 
decided herein.  In promulgating the implementing 
regulations, VA stated

this final rule applies only to claims 
for benefits that are governed by part 3. 
These benefits include compensation, 
pension, dependency and indemnity 
compensation, burial benefits, monetary 
benefits ancillary to those benefits, and 
special benefits.

66 Fed. Reg. 45,620, 45,629 (August 2001).  Vocational 
rehabilitation is governed by the regulations at 38 C.F.R. 
Chapter 21.  

The veteran contends that he is entitled to a program of 
vocational rehabilitation because he has multiple service-
connected disabilities, individually rated as 10 percent 
disabling and an employment handicap due to service-connected 
disability.  The veteran further contends that, although he 
has a job working for the local government, there is no 
potential for career advancement.  He further contends that 
while his current job may be consistent with his aptitude, it 
does not correspond with his interest and abilities.  The 
veteran also notes that the duties associated with his 
current position expose him to unfavorable environmental 
conditions, and that the severity of his symptoms adversely 
affects his ability to effectively perform his duties.  It 
was also his opinion that his current position does not 
permit him to utilize fully his ability.  In light of these 
circumstances, the veteran maintains that his capacity to 
perform is diminished because of these limitations.  With the 
appropriate education and training, the veteran believes he 
will be better able to pursue a career in a field of work 
that will maximize his potential notwithstanding his current 
impairment.  

Vocational rehabilitation benefits awarded pursuant to 
Chapter 31, Title 38, United States Code, are intended to 
enable veterans with service-connected disabilities to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002).  Generally, a veteran who 
files a claim for Chapter 31 benefits on or after November 1, 
1990, is entitled to a program of vocational rehabilitation 
if he has a service-connected disability that is compensable 
at a rate of at least 20 percent and was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined to be in need of rehabilitation to overcome an 
employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38 
C.F.R. § 21.40 (2003).

In this case, effective since March 2001, the veteran has 
been service-connected for allergic rhinitis, 
pseudofolliculitis barbae, and favorable ankylosis of the 
right ring finger and little finger each rated as 10 percent 
disabling, and bilateral athlete's foot assigned a 
noncompensable evaluation.  Accordingly, the question becomes 
whether the veteran is in need of rehabilitation to overcome 
an employment handicap.

The term "employment handicap" means an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with the veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(1) (West 2002); 38 C.F.R. 
§ 21.51(b) (2003).  "Impairment" means restrictions on 
employability caused by: (1) the veteran's service-connected 
and nonservice-connected disabilities; (2) deficiencies in 
education and training; (3) negative attitudes toward the 
disabled; and (4) other pertinent factors.  38 C.F.R. § 
21.51(c)(1) (2003).  An employment handicap does not exist, 
however, when the veteran's employability is not impaired.  
38 C.F.R. 
§ 21.51(f)(2)(i) (2003).  Under 38 C.F.R. § 21.51(f), a 
counseling psychologist may find that the veteran has an 
employment handicap.

In Davenport v. Brown, 7 Vet. App. 476 (1995), a case 
involving basic eligibility for vocational rehabilitation 
training under Chapter 31, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision addressing the 
provisions of 38 C.F.R. § 21.51, which set forth the criteria 
for finding that an employment handicap exists.  
Specifically, the Court held that 38 C.F.R. § 21.51(c)(2), 
which required that a veteran's service-connected disability 
"materially contribute" to his employment handicap, was 
invalid and in excess of statutory authority, because 38 
U.S.C.A. § 3102 (West 1991), the statutory authority for 38 
C.F.R. § 21.51(c)(2), did not require a causal nexus between 
a service-connected disability and an employment handicap.  
The Court further held that, to the extent that 38 C.F.R. 
§ 21.51(c)(2), (e),(f)(1)(ii) and (f)(2) include the 
"materially contribute" language and require a causal nexus 
between a veteran's service-connected disability and his 
employment handicap, those regulatory provisions are 
unlawful.

Subsequent to Davenport, and pursuant to the Veterans' 
Benefits Improvement Act of 1996, the law was amended to 
require that a veteran's employment handicap result from a 
service-connected disability.  Pub. L. No. 104-275, § 101(a), 
110 Stat. 3322 (Oct. 9, 1996) (codified as amended at 38 
U.S.C.A. § 3101 (West 2002)). However, that amendment is only 
effective as to claims filed on or after October 9, 1996.  In 
this case, the RO received the veteran's VA Form 28-1900 
(Disabled Veterans Application for Vocational Rehabilitation) 
in April 2002; therefore, the mandate of Davenport does not 
apply, and in determining whether an employment handicap 
exists, the Board will only consider the effect of the 
veteran's service-connected disabilities.

The veteran applied for Chapter 31 vocational rehabilitation 
benefits in April 2002.  In his application, he indicated 
that he wanted to obtain additional skills or specialized 
training and possibly open his own business.

A June 2002 vocational evaluation report noted the veteran 
had been employed by the County Sheriff's Department as a 
civil process officer since September 2001, but would like to 
get training that would qualify him for other jobs since 
there is limited promotion potential associated with his 
current position.  He reported he worked toward an associate 
degree in law enforcement while in service.  It was his 
intent to obtain a college degree that would enable him to 
work in law enforcement after service.  He indicated that a 
special court martial he received in service has restricted 
his ability to find work in the field of law enforcement. 

Regarding the service-connected disabilities, the examiner 
noted the veteran identified his allergic rhinitis as his 
most troubling problem.  He reported symptoms of labored 
breathing, redness of the face and eyes, and sleep 
disturbance caused by an inability to breathe freely at 
night.  These symptoms were noted to become worse with 
increased outdoor exposure.  His course of treatment includes 
twice weekly injections, daily use of eye drops and Flonase 
for control of symptoms.  He reported that with cooler 
temperatures he experiences pain and loss of motion 
associated with the ankylosis of the ring and little fingers 
of his dominant right hand.  Weakened grip strength was also 
reported.  The veteran indicated he wore open shoes and 
sandals and avoided tight fitting dress shoes to control his 
chronic bilateral foot condition.  He reported his 
pseudofolliculitis barbae "presented no real serious 
problems for him."  

Testing indicated that the veteran functions within the 
average range of intellectual ability.  Based on the other 
results of testing, the examiner indicated that the veteran 
demonstrated no exceptional levels of internal distress or 
disturbance, nor did the veteran report exceptional problems 
in interacting with others.  The examiner noted the veteran's 
pattern of interests were consistent with an individual who 
typically sees himself as being capable and able to adjust in 
most work situations.  The veteran expressed his greatest 
interest in health occupations.  

In August 2002, the veteran underwent evaluation by a VA 
counseling psychologist (CP).  During this evaluation, the CP 
referred to the results of the initial evaluation results 
documented in the June 2002 report.  In particular, the CP 
indicated that the veteran was restricted in the types of 
employment in which he could work that was directly related 
to his service-connected disabilities.  In this context, it 
was noted that the veteran should work in a temperature 
controlled environment and avoid working outside or with 
exposure to smoke, fumes or chemicals.  Additionally, it was 
noted that the veteran experienced difficulty with grasping 
using the dominant right hand when working in the cold due to 
his inability to straighten the ring and little fingers.  

The CP further noted that the veteran reported post-graduate 
training while in service and needed three courses to 
complete an AAS degree in law enforcement.  The veteran was 
also noted to have received training in corrections while in 
service, having spent his entire military career in 
corrections.  The veteran's difficulty in securing employment 
in law enforcement after his release from service was 
attributable, according to the veteran, to the matters 
related to his discharge.  The veteran reported no problems 
performing the duties required in his current position as a 
civil process officer.  It was noted that the veteran 
qualified for this position because of his training and work 
experience while in service.  

Based upon these findings, the CP concluded that the veteran 
is employed in a job that requires reasonably developed 
skills; that the veteran's employment is congruent with his 
interests, abilities and aptitudes; and that his current 
employment does not aggravate his service-connected 
disabilities.  The CP determined that the veteran had 
overcome his impairment to employment and does not currently 
have an employment handicap.  The CP reviewed the veteran's 
interest in pursuing career training in allied health and 
encouraged him to research a training program, to include 
entrance requirements and available sources of financial 
assistance.

In a letter dated in August 2002, VR&E notified the veteran 
that his claim for Chapter 31 benefits had been denied.  It 
was explained that the evidence demonstrated the veteran was 
suitably employed, and that his current position requires 
reasonably developed skills considered to be congruent with 
his aptitudes, abilities and interests.   

In subsequent correspondence received from the veteran in 
August 2002, he indicated that despite good results with the 
current treatment course followed for his allergy condition, 
there are variables which greatly impact the nature and 
severity of symptoms from which he suffers.  It was also the 
veteran's contention that while his current position was 
consistent with his aptitude, it did not reflect his interest 
nor fully utilize his abilities.  The veteran generally 
reiterated these contentions in correspondence thereafter 
received in February 2003.  He also mentioned difficulty 
associated with meeting qualification standards due to his 
right hand disability.  

Following a careful and considered review of the evidence, 
the Board finds that the veteran's ability to prepare for, 
obtain, or retain employment consistent with his abilities, 
aptitudes and interests is not shown to be impaired as a 
result of his service-connected disabilities.  A VA 
counseling psychologist has found that the veteran does not 
have an employment handicap that prevents him from obtaining 
or maintaining employment.  Under 38 C.F.R. § 21.51(f), this 
individual has the authority to make such a finding.  The 
Board finds that the opinion of the counseling psychologist 
is supported by the evidence, which establishes that, since 
2001, the veteran has been employed in the same position.

The Board acknowledges that the evidence of record reflects 
the veteran has some limitations associated with his service-
connected disabilities.  The veteran has reported instances 
when his disabilities restrict his ability to effectively 
perform his duties.  Significantly, however, the veteran has 
not reported he has been unable to perform the duties 
associated with his position as a civil process officer.  

Based on the aforementioned findings, the Board concludes 
that the criteria for entitlement to a program of vocational 
rehabilitation training in accordance with the provisions of 
Title 38, United States Code, Chapter 31, have not been met.  
In reaching this decision, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor. Inasmuch as the preponderance of the 
evidence is against the veteran's claim, the claim must be 
denied.

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a program of vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, is denied.



y
	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



